Deen, Chief Judge.
The appellant was convicted of burglary and forgery. An Anders motion (Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1966)) was filed by co-counsel on the trial who was requested by the defendant to conduct the appeal. The brief accompanying the motion contains a thorough analysis of the facts of the case, suggestions for possible enumerations of error, and applicable law. The court has perused the brief and also examined the record and transcript and is satisfied that an appeal would be wholly frivolous.
Accordingly, counsel is granted permission to *257withdraw and the appeal is dismissed. Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976).
Submitted April 3, 1979
Decided June 7, 1979.
Griggs & Butterworth,Bruce S. Harvey, for appellant.
V. D. Stockton, District Attorney, for appellee.

Appeal dismissed.


McMurray, P. J., and Birdsong, J., concur. Shulman, J., not participating.